Citation Nr: 1411059	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-36 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

1. Entitlement to service connection for rheumatic fever.

2. Entitlement to service connection for a heart disorder as secondary to rheumatic fever.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In September 2010, the Veteran filed a substantive appeal (VA Form 9) in which he requested a hearing before a Veterans Law Judge of the Board at the local VA office.  In March 2011, he was informed that his requested hearing had been scheduled for April 2011.  However, on the day of the hearing, the Veteran submitted a statement withdrawing his request for a Board hearing.  38 C.F.R. 
§§ 20.702(e). 20.704(e) (2013).

The Board observes that the December 2009 rating decision denied service connection for congestive heart failure.  However, the record reflects multiple heart-related diagnoses, to include congestive heart failure, mitral valve disease, coronary artery disease, mitral valve regurgitation, atrial fibrillation by LMD, and ischemic cardiomyopathy.  The United States Court of Appeals for Veterans Claims has held that, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, as shown on the first page of this decision, the Board has recharacterized the issue on appeal as entitlement to service connection for heart disorder.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through October 2011 and a January 2014 Appellant's Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  While the agency of original jurisdiction (AOJ) did not consider such VA treatment records in the adjudication of the Veteran's claims, the Board finds that, as they contain information that is duplicative of the evidence previously considered by the AOJ (i.e., current diagnoses of a heart disorder), such records are not relevant to the instant appeal and it is not necessary to remand the case for AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  Rheumatic fever is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A heart disorder is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

1.  The criteria for service connection for rheumatic fever are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for a heart disorder as secondary to rheumatic fever are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Prior to the initial rating decision in this matter, a June 2009 letter from the RO to the Veteran advised him of what information and evidence was needed to substantiate his service connection claims for rheumatic fever and, on a secondary basis, a heart disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private medical records have been obtained and considered.  However, not all of the Veteran's service treatment records were secured.  In such instances where service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Additionally, if VA's efforts to obtain relevant records are unsuccessful, VA must provide the claimant with notice of such.  38 C.F.R. § 3.159(e)(1).

With regard to the missing service treatment records, on August 14, 2009, the RO sent a Personal Information Exchange System (PIES) request to the National Personnel Records Center (NPRC) for clinical records concerning treatment of the Veteran for rheumatic fever at the dispensary in Bamburg, Germany (Bamburg dispensary) and the U.S. Army Hospital in Wurzburg, Germany (Wurzburg Army Hospital) for the month of January 1961.  The NPRC conducted the search but was unable to locate the requested records.  On January 6, 2010, the RO submitted another PIES request to the NPRC for additional service treatment records for the Veteran since the service treatment records in the RO's possession were incomplete.  The NPRC explained that there were no additional service treatment records on file for the Veteran but provided documents from the Surgeon General's Office obtained from an alternate records source.  On March 17, 2010, the RO submitted another PIES request to the NPRC for clinical records concerning treatment of the Veteran for rheumatic fever at the Bamburg dispensary and the Wurzburg Army Hospital for the month of December 1960.  As before, the NPRC was unable to locate the requested records.

Following these efforts, the Veterans Service Manager of the RO issued a formal finding in April 2010 of the unavailability of the Veteran's military service records, which detailed the above efforts and prior efforts made in 2004 and 2006 in the course of developing the Veteran's prior service connection claims (those claims have been fully adjudicated and are not before the Board).  In essence, the April 2010 formal finding indicated that complete service treatment records for the Veteran's service are unavailable for review, that all efforts to obtain such records have been correctly followed, all efforts made to locate such records were documented, all efforts to obtain the records were exhausted, and that further attempts would be futile based on the facts relevant to the requests as such records were not available.  In an April 2010 letter, the RO informed the Veteran of all the determinations made in the formal finding and letter advised him to provide any service treatment records or other supporting documents to the RO.  Based upon the foregoing, the Board finds that VA fully discharged its duty to assist the Veteran obtain all relevant records.

The Board notes that the Veteran has not been provided with a VA medical examination or opinion regarding his claims for service connection for rheumatic fever or for a heart disorder as secondary to rheumatic fever.  Specifically, as discussed below, there is no credible evidence that the Veteran contracted rheumatic fever during service and no indication that such disease is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Furthermore, without any credible evidence that the Veteran contracted rheumatic fever in service, there is also no basis for providing him an examination for his heart disorder claim because the Veteran argues only that his heart disorder resulted directly from his rheumatic fever.  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claims.

In sum, the Board finds that VA has satisfied its heightened duty to assist under the VCAA, and as directed by Cromer in the case of missing service treatment records.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

The Veteran claims that he is entitled to service connection for rheumatic fever and a heart disorder, which he maintains is directly related to his rheumatic fever in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases, to include cardiovascular-renal disease,  may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes not all of the Veteran's service treatment records are available.  In such a situation, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  Cromer, 19 Vet. App. at 217-18 citing Russo v. Brown, 9 Vet. App. at 51.  See also Cuevas, 3 Vet. App. at 548 (1992); O'Hare, 1 Vet. App. at 367.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.  Because service treatment records are claimed missing, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule and to explain its decision where appropriate.  Cromer, 19 Vet. App. at 217-18.  However, no service connection presumption, either in favor of the claimant or against VA, arises when there are lost or missing service treatment records.  Id.

With respect to his claim for rheumatic fever, the Veteran states that he was hospitalized for rheumatic fever in 1961 at the Wurzburg Army Hospital.  See June 2009 Veteran's Statement.  He claims that after completing the exercise Winter Shield in January 1961, he became ill with fever, chills, and a left knee that swelled to twice its size.  Id.  As a result, he maintains that he was taken to the Bamburg dispensary and then transferred to the Wurzburg Army Hospital, where he was diagnosed with rheumatic fever.  Id.  He further explains that he did not give much thought to his episode of rheumatic fever until his diagnosis of congestive heart failure in 2005.  Id.

The pertinent evidence of record includes a report of the Office of the Surgeon General, Department of the Army (1958-1963) and a May 1961 Report of Medical History (report).  The Surgeon General's report shows that the Veteran was hospitalized in Germany in December 1960 for 5 days for acute bursitis of his knee when he was 19 years old.  The May 1961 report that the Veteran completed for the purpose of reenlistment includes an admission that he never had and did not then have rheumatic fever (as indicated by his selection of the "no" checkbox) but that he did have swollen or painful joints (as indicated by his selection of the "yes" checkbox).  The Veteran signed the May 1961 report and certified that he reviewed the information supplied in the report by him and that it was true and complete to the best of his knowledge.

The Board finds that the Veteran's statement that he contracted rheumatic fever in service to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In this regard, the Veteran's statements that he had rheumatic fever in service are not credible as they are contradicted by the contemporaneous evidence provided within the December 1960 Surgeon General's report and May 1961 report, which the Board finds highly probative.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

The December 1960 Surgeon General's report and May 1961 report negate the credibility of the Veteran's claims that he was hospitalized and diagnosed with rheumatic fever.  As explained above, the Veteran is competent to report a contemporaneous medical diagnosis and describe his own symptoms.  See Jandreau, 492 F.3d at 1377.  Nevertheless, the Board finds the Veteran to be an unreliable reporter of such and cannot credit his statements of an in-service incurrence of rheumatic fever.  First, the Surgeon General's report contained information related only to a December 1960 hospitalization in Germany for acute bursitis of the knee and nothing in the report mentioned or suggested a hospitalization for rheumatic fever.  Second, the December 1960 hospitalization corroborates his admission on the May 1961 report of swollen or painful joints.  Third, the May 1961 report includes the Veteran's own admission that he did not had rheumatic fever prior to or at the time the report, which he completed merely four months after his alleged 5-day hospitalization for rheumatic fever.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Fourth, the information contained May 1961 report was provided solely by the Veteran who certified that it was true and complete, and there is nothing in the record that explains or resolves this contradiction.

Accordingly, the Board discredits the Veteran's statements concerning any in-service incurrence of rheumatic fever.  Consequently, the Board also finds VA treatment records showing a Veteran's medical history of "1960: L KNEE SEPTIC ARTHRITIS/BURSITIS - POSSIBLY RHEUMATIC FEVER" lacking in credibility, as they are premised upon the discredited statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Instead, the Board credits and ascribes heavy probative weight to the May 1961 report because the information it contains was offered directly by the Veteran, certified by him as true at the time, and provided contemporaneously to the alleged hospitalization for rheumatic fever.  Therefore, as the Veteran did not have rheumatic fever in service, service connection for such disorder must be denied.

The Veteran further asserts that he has a heart disorder that was caused or aggravated by rheumatic fever.  In this regard, the Board notes that the Veteran does not allege, nor does the record reflect, that such disorder is related to service on a direct or presumptive basis.  Specifically, the Veteran's service treatment records make no reference to a heart disorder. Likewise, there is no evidence that cardiovascular-renal disease manifested to a degree of 10 percent within a year after the Veteran's discharge in June 1968. Rather, the Veteran has claimed that his rheumatic fever caused or aggravated his heart disorder.  See Robinson v. Shinseki, 557 F.3d 1355, 1361   (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

However, as discussed previously, the Veteran is not entitled to service connection for rheumatic fever.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for a heart disorder as secondary to such disease.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his heart disorder, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for a heart disorder as secondary to rheumatic fever is without legal merit.  Id.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for rheumatic fever and a heart disorder as secondary to rheumatic fever.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for rheumatic fever is denied.

Service connection for a heart disorder as secondary to rheumatic fever is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


